Title: From George Washington to Lieutenant Colonel William De Hart, 8 January 1780
From: Washington, George
To: De Hart, William


          
            sir
            Head Qrs Morris Town January 8th 1780
          
          The present distresses of the Army with which you are well acquainted, have determined me to call upon the respective Counties of the State for a proportion of Grain and Cattle according to the abilities of each. For this purpose I have addressed the Magistrates of every County to induce them to undertake the business. This mode I have preferred as the one least inconvenient to the Inhabitants; but in case the requisition should not be complied with, we must then raise the supplies ourselves in the best manner we can. This I have signified to the Magistrates.
          I have pitched upon You to superintend the execution of this measure in the County of Bergen, which is to furnish Two Hundred Head of Cattle and Eight Hundred Bushells of Grain. You will proceed there with all dispatch, and, calling upon the Justices, will deliver them the inclosed Address, enforcing it with a more particular detail of the sufferings of the Troops the better to convince them of the necessity of their exertions. You will at the same time delicately let them know, that you are instructed, in case they do not take up the business immediately, to begin to impress the Articles called for, throughout the County. You will press for an immediate Answer and govern yourself accordingly.
          If it be a compliance, you will concert with them a proper place for the reception of the Articles; and the time of delivery, which for the whole is to be in Four days after your application

to them. The Owners will bring their Grain and Cattle to this place, where the Grain is to be measured & the Cattle estimated by any Two of the Magistrates in conjuction with the Commissary Mr Vorhes who will be sent You for the purpose, and Certificates given by the Commissary, specifying the quantity of each Article and the Terms of payment. These are to be previously settled with the Owners, who are to chuse whether they will receive the present Market price, which if preferred is to be inserted, or the Market price at the time of payment. Immediately on receiving the Answer of the Magistrates you will send me word what it is.
          In case of refusal you will begin to impress till you make up the quantity required. This you will do with as much tenderness as possible to the Inhabitants, having regard to the Stock of each Individual, that no family may be deprived of its necessary subsistence. Milch Cows are not to be included in the impress. To enable you to execute the business with more effect and less inconvenience you will call upon Colo. Fell and any other well affected active Men in the County and endeavour to engage their advice and assistance. You are also authorised to impress Waggons for the transportation of the Grain.
          If the Magistrates undertake the business, which I should infinitely prefer on every account, you will endeavour to prevail upon them to assign Mills for the reception and preparation of such Grain as the Commissary thinks will not be immediately useful in Camp.
          I have reposed this trust in You from a perfect confidence in your prudence, zeal and respect for the rights of Citizens. While your measures are adapted to the emergency—and you consult what you owe to the service—I am persuaded you will not forget; that as we are compelled by necessity to take the property of Citizens for the support of the Army on whom their safety depends, we should be careful to manifest that we have a reverence for their rights, and wish not to do any thing which that necessity and even their own good do not absolutely require. I am sir, with great respe[c]t & esteem Yr Most Obed. st
          
            Go: Washington
          
          
            P.S. after reading the Letter to the Justices you will seal it.
          
         